                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MONICA R. MILLER,

                      Plaintiff,
                                                        CIVIL ACTION
       v.                                               NO. 19-00965

LEHIGH UNIVERSITY,

                      Defendant.


                                      ORDER

      AND NOW, this 20th day of February 2020, upon consideration of Lehigh’s

Motion for Summary Judgment (ECF No. 69), Miller’s Response Opposing Summary

Judgment (ECF No. 70), Lehigh’s Motion to Proceed per Rule 56(e)(3) (ECF No. 71) and

Miller’s Response Opposing Proceeding per Rule 56(e)(3) (ECF No.73), and following

oral argument by counsel for the parties (ECF No. 76), it is ORDERED that:

      1)     Lehigh’s Motion for Summary Judgment (ECF No. 69) is GRANTED;

      2)     Judgment is ENTERED in Lehigh’s favor on all claims; and

      3)     The Clerk of Court is DIRECTED to CLOSE this case.




                                              BY THE COURT:


                                              /s/ Gerald J. Pappert
                                              GERALD J. PAPPERT, J.
